department of the treasury internal_revenue_service washington d c l i tax_exempt_and_government_entities_division dec dollar_figure uniform issue list kreekrekkeeekere hakkekkeekekekekerkekeek kekerkeekekeeekkreeeke legend taxpayer ira x _ krkekkekekeerekererekkere rrkekkkekkeekeeekekekrereke ereekrekerereke ree kee krekke kek eere kre ree eere re eere rereererererere financial_institution b financial advisor c financial_institution d amount _ - - _- krikkkerkerkekreeeereererreeree krrkkkerekrkerekeerere harekkekreekrkkeekerererereereee rekkkekekkrekerekereee dear brekkekeeeere this is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution from ira x totaling amount taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an employee of financial page2 - institution b providing incorrect information to taxpayer resulting in distribution of amount taxpayer further represents that amount less taxes withheld has not been used for any other purpose taxpayer represents that he maintained ira x with financial_institution b taxpayer turned age in and began to receive required minimum distributions taxpayer represents that financial advisor c at financial_institution b was his primary contact at financial_institution b taxpayer represents that on date he took an additional distribution to meet the required_minimum_distribution requirement for based on the advice of financial advisor c but had no intention of making any other withdrawals from ira x in taxpayer represents that after date but before the end of he received a telephone call from a customer service clerk from financial_institution b to request information needed to transfer amounts from a certificate of deposit that had reached maturity within ira x taxpayer represents that he was unfamiliar with and had not previously spoken with this customer service clerk taxpayer represents that the customer service clerk requested an account number from taxpayer so that the proceeds of the certificate of deposit could be transferred taxpayer represents that the customer service clerk indicated to him that there was no other place to hold the proceeds of the certificate of deposit taxpayer represents that he was not given any other options by the customer service clerk and that he provided the customer service clerk with information to transfer amount to his checking account at financial_institution d on date financial_institution b transferred amount from the matured certificate of deposit in ira x to taxpayer’s checking account with financial_institution d taxpayer represents that financial advisor c did not communicate with taxpayer about this transaction either before the transfer or within the 60-day rollover period taxpayer discovered the ramifications of the distribution after the 60-day rollover period had expired taxpayer represents that he has not used any part of amount except for the amount withheld for taxes based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira x sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if pagé3 i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer are consistent with his assertion that his failure to accomplish a timely rollover was caused by an employee of financial_institution b providing incorrect information to taxpayer resulting in distribution of amount page - therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 sincerely yours jdson e vevine manager mployee plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc krekkkrkekeeerereere kekeekereekerekerrekerker hrerkekerkreekekkeeek rkekkekrerkeeekreekeeee krekkekekerekekeerer kakkekrekrkeeekkreeererereere
